DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Morey Wildes on 10 February 2022.

The application has been amended as follows: 

IN THE CLAIMS filed on 11 January 2022

1. (Currently Amended) A method for regenerating a particulate filter in an exhaust gas channel of a spark-ignited internal combustion engine according to the Otto principle, said method comprising the following steps: 
determining a loading state of the particulate filter by means of a loading model or by means of a sensor system, 

determining a loading state and/or a temperature separately for each zone of the particulate filter, and 
when it is detected that there is a need for regenerating at least one zone of the at least two zones of the particulate filter, raising the temperature to such an extent that the temperature in all of the at least two zones of the particulate filter is above a regeneration temperature needed for oxidizing the soot that has been retained in the particulate filter, and 
wherein measures to protect [[the]] components of the particulate filter are initiated when an unfavorable loading state of the particulate filter is detected, wherein, in an event of critical loading of the particulate filter, a combustion air ratio is shifted in a direction of sub-stoichiometric or thrust phases of the internal combustion engine are avoided or interrupted in order to avoid a simultaneous presence of high temperatures and excess oxygen in the exhaust gas channel.

2. (Currently Amended) The method according to claim 1, wherein dividing the particulate filter further comprises dividing [[the]] a cross section of the particulate filter into at least two rings in [[the]] a radial direction, and 
wherein each of said at least two rings forming one of the at least two zones whose loading condition and/or temperature is separately monitored or modeled.

further comprises determining a loading state for each of the at least two rings.

4. (Currently Amended) The method according to claim 3, wherein regeneration of the particulate filter is initiated when a threshold value of the loading state is exceeded in [[the]] a radially outermost ring of the at least two rings.

6. (Currently Amended) The method according to claim 2, wherein the loading state of each of the at least two rings is determined by a calculation model relating to [[the]] particles entering the particulate filter and particles exiting from [[the]] an appertaining ring of the at least two rings .

8. (Currently Amended) An internal combustion engine having: 
an exhaust gas channel, 
a particulate filter arranged in the exhaust gas channel of the internal combustion engine, and 
a control unit that has a non-transitory computer-readable program algorithm for carrying out [[a]] the method according to claim 1.

9. (Currently Amended) The internal combustion engine according to claim 8, further comprising [[a]] the sensor system for determining the loading state in the at least two  zones of the particulate filter, wherein the sensor system is arranged on or in the exhaust gas channel.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “when it is detected that there is a need for regenerating at least one zone of the at least two zones of the particulate filter, raising the temperature to such an extent that the temperature in all of the at least two zones of the particulate filter is above a regeneration temperature needed for oxidizing the soot that has been retained in the particulate filter, and wherein measures to protect the components of the particulate filter are initiated when an unfavorable loading state of the particulate filter is detected, wherein, in an event of critical loading of the particulate filter, a combustion air ratio is shifted in a direction of sub-stoichiometric or thrust phases of the internal combustion engine are avoided or interrupted in order to avoid  a simultaneous presence of high temperatures and excess oxygen in the exhaust gas channel.” in claim 1.
The closest prior art of record is Gonze et al. (US 2011/0258985). Gonze et al. (Gonze) discloses an electrically heated zoned particulate filter. (See Gonze, Abstract, Figure 1). Gonze discloses regenerating one zone of the filter at a time to prevent thermal stress. (See Gonze, Paragraphs [0032]-[0038]). However, Gonze fails to teach or fairly suggest, alone or in combination, “when it is detected that there is a need for regenerating at least one zone of the at least two zones of the particulate filter, raising the temperature to such an extent that the temperature in all of the at least two zones of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746